DETAILED ACTION
Status of the Claims
	Claims 1-15 are pending in this application. Claim 15 is withdrawn. Claims 1-14 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2017/071460 filed on 08/25/2017, which claims priority from the foreign application # EP16185738.8 filed on 08/25/2016.

Information Disclosure Statement
The information disclosure statements from 02/05/2019, 08/23/2021 and 10/15/2021 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (consisting of claims 1-14) and species “3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one” in the reply filed on 09/30/2021 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2021. 

Claim Objections
Claims 1 and 13-14 are objected to because of the following informalities:  
In claim 1, the formulae (P1 through P9) drawings need to be in higher resolution (like the ones in the claim set from 02/05/2019). 
In claim 1, “in which formulae the wavy lines” needs to say “in which formulae, the wavy lines”.
In claim 1, Applicant uses “representing” and “represents” interchangeably. For the purposes of clarity and uniformity, either present continues (representing) or present simple (represent/represents) tense needs to be used. 
In claim 13, “indol” needs to say “indole”. 
In claim 13, “cyclohexyle salicylate” needs to say “cyclohexyl salicylate”. 
In claim 14, the first and fourth compounds listed have mis-matched parentheses that need to be fixed.  
In claim 14, “coumarine” needs to say “coumarin”.
In claim 14, “amyl allyl glycolate” needs to say “allyl amyl glycolate”.
In claim 14, “styrallyle acetate” needs to say “styrallyl acetate”. 
In claim 14, “cristalmoss” needs to say “crystal moss”. 
In claim 14, “damsacone alpha” needs to say “damascone alpha”.
In claim 14, “benzyle acetate” needs to say “benzyl acetate”. 
In claim 14, the last compounds listed has mis-matched parenthesis that needs to be fixed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "wherein the liquid carrier" in line 1. There is insufficient antecedent basis for this limitation in the claim. Only a “carrier” is defined prior to this recitation in claim 1 which doesn’t introduce the “liquid” limitation.  A carrier or composition may be in other states other than liquid.  
Claim 13 contains the trademark/trade name “Isoraldeine”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a compound (methyl ionone gamma), and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristin Rhedrick Williams et al (US 20150217015 A1, publication date: 08/06/2015) (Hereinafter Williams). 
Regarding claim 1, Williams teaches “Freshening compositions comprising a perfume material and a sulfur-containing pro-perfume” (abstract) wherein composition 1 comprises “dodecylthio-damascone” (3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one) (table 3, para 13, para 25, para 27) at a concentration of 0.1% (table 3) by weight (para 5), perfume mixture (table 3) which comprises free perfumes (para 29-37) at a concentration of 0.14% (table 3) and water (table 3) which is a carrier (para 99-100). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). Williams also discloses broader ranges that are anticipatory which are from about 0.02% to about 0.1%, by weight of said composition, of a sulfur-containing pro-perfume (para 5) and “from about 0.01% to about 4%” (para 37) for the free perfume. 
Regarding claim 2, Williams meets the “encapsulated perfume” limitation because the instant specification does not differentiate “perfume”, “free perfume” and “encapsulated perfume” from each other structurally. This is because the instant specification provides the following definition: “Free Perfume: As used herein, the term "perfume", or "free perfume", or "encapsulated perfume" refers to a compound or mixture of perfuming ingredients, which are used in a perfuming preparation or 
Regarding claims 4-6, Williams teaches as discussed above. 
Regarding claims 7-8, noting that Applicant made a species election of “3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one”, which Williams teaches as discussed above, the limitations of instant claims 7-8 are met. 
Regarding claim 10, table 1 provides for formulations having less than 95% of water.  Paragraph 100 also provides for amounts of water down to 85%.    
Regarding claim 12, Williams teaches a liquid carrier as water which is discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 9 and 13-14 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Kristin Rhedrick Williams et al (US 20150217015 A1, publication date: 08/06/2015) (Hereinafter Williams). 
Regarding claim 1, Williams teaches as discussed above. 
Regarding claim 9, Williams teaches “The freshening composition of the present invention can be used by dispersing, e.g., by placing the aqueous solution into a dispensing means, such as a spray dispenser and spraying an effective amount into the air or onto the desired surface or article” (para 104). Williams meets the “body spray” limitation since Williams teaches a “spray” which can be sprayed onto a body. Regarding the “wherein the composition is formulated as an antiperspirant or deodorant product” language, this is not interpreted as a functional limitation. If the composition is physically the same, it must have the same properties (MPEP 2112.01 II). “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I). Williams teaches a composition that meets all of the structural limitations of the instant invention and “formulated as an antiperspirant or deodorant” limitation is inherent to the Williams invention. 

Regarding claim 13, Williams teaches “cyclopentadecanone” (para 33) as a perfume raw material (free perfume). 
Regarding claim 14, Williams teaches “ethyl vanillin”, “3-(4-tert butylphenyl)-propanal” or “1-decanal” (C10 Aldehyde) (para 35) as a perfume raw material (free perfume).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Williams and achieve the instant invention. Even though the specific embodiments do not disclose water to be less than 95%, the specification of Williams allows one to modify it to meet the instant invention limitation of less than 95%. Also, the specific embodiments do not disclose the content of the perfume mixture but its specification identifies free perfume limitations of instant claims 13-14 to be used in the perfume mixture. Thus, one would incorporate the teachings of the Williams specification into the embodiment teachings and achieve the instant invention with a reasonable expectation of success. 

Claim 3 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Kristin Rhedrick Williams et al (US 20150217015 A1, publication date: 08/06/2015) (Hereinafter Williams) and Robert Gary Welch et al (US 20030024997 A1, publication date: 02/06/2003) (Hereinafter Welch), evidenced by Chemical Book (ChemicalBook, CAS DataBase List, Aluminum Sulfate, 2017) (Hereinafter Chemical Book). 
Regarding claim 1, Williams teaches as discussed above. 

Regarding claim 3, Welch teaches an air freshening composition (abstract) comprising free perfume (claim 1) and a moisture providing agent (claim 1) wherein the moisture providing agent is aluminum sulfate (para 163). Chemical Book provides the evidence that aluminum sulfate is an antiperspirant cosmetic ingredient (page 3, Purpose and effect of aluminum sulfate). Thus, Welch teaches a composition comprising an antiperspirant agent. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Williams and Welch and achieve the instant invention. Welch provides the motivation of “for effective air freshening in low humidity environments (e.g. Seasonal effects, confined spaces, etc.), incorporation of moisture providing materials enable controlled release of perfume from the moisture-triggered porous carrier” (para 161) for one of ordinary skill in the art to add an antiperspirant such as aluminum sulfate into the Williams invention. Thus, one would be motivated to incorporate the teachings of Welch into the teachings of Williams with a reasonable expectation of successfully achieving a product with a controlled release of perfume. 

Claim 11 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Kristin Rhedrick Williams et al (US 20150217015 A1, publication date: 08/06/2015) (Hereinafter Williams) and Jean Wevers et al (WO 0151599 A1, publication date: 07/19/2001) (Hereinafter Wevers). 
Regarding claim 1, Williams teaches as discussed above. 
Regarding claim 11, Williams does not teach a water-free composition.
Regarding claim 11, Wevers teaches a pro-perfume composition that providing an enhanced deposition as well as long lasting release on the treated fabric of the benefit agent (abstract). Wevers 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Williams and Wevers and achieve the instant invention. Wevers teaches that its compositions provide an enhanced deposition as well as long lasting release on the treated fabric of the benefit agent (abstract). Wevers also advantageously provide fabric appearance benefit, in particular colour appearance benefit, thus providing a resulting amine reaction product with the properties of fabric appearance benefit, deposition onto the surface to be treated, and delayed release of the active as well as release of the perfume composition (page 10 lines 19-23). Thus, one would be motivated to modify the embodiments of Williams with the non-aqueous embodiments of Wevers with a reasonable expectation of successfully achieving a more effective freshening composition that is water-free. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-9 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 8, 10, 12 and 14-15 of U.S. Patent No. 10,308,895 B2 (Hereinafter ‘895) in view of Kristin Rhedrick Williams et al (US 20150217015 A1, publication date: 08/06/2015) (Hereinafter Williams). 
Instant claim 1 is obviated by claim 10 of ‘895 in view of Williams. Williams meets the concentration limitations of the instant invention which is discussed above.  
Instant claim 7 is obviated by claim 3 of ‘895. 
Instant claim 8 is obviated by claim 4 of ‘895. 

Instant claim 12 is obviated by claim 12 of ‘895. 
Instant claim 13 is obviated by claim 5 of ‘895. 
Instant claim 14 is obviated by claim 8 of ‘895. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘895 in view of Williams and achieve the instant invention. The aforementioned claims of ‘895 meet all of the functional limitations of the instant application claims except the concentration ranges of instant claim 1 which are met by Williams. Thus, one would achieve the instant invention by incorporating the teachings of Williams into the claims of ‘895 with a reasonable expectation of success. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





	/A.A./               Examiner, Art Unit 1613          

/MARK V STEVENS/Primary Examiner, Art Unit 1613